Citation Nr: 0522610	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  00-07 596 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Harold E. Martin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran had service from November 1987 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

By rating action in December 1999 service connection was 
denied for residuals of a low back injury.  By rating action 
in March 2004 service connection was denied for PTSD.

The veteran testified at a hearing in February 2002 before a 
Veterans Law Judge (VLJ) who is no longer employed by the 
Board.  In a June 2005 letter, the veteran was offered the 
opportunity for another hearing before a VLJ.  The veteran 
responded that she wanted a hearing to be scheduled before a 
VLJ at the RO.  

This type of hearing is often referred to as a Travel Board 
hearing and is scheduled by the RO, a remand is therefore 
necessary for that purpose.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on her part:

The veteran should be scheduled for a 
Travel Board hearing at a local RO before 
a Member of the Board in accordance with 
applicable procedures.  As appropriate, 
the veteran should be informed of the 
time and place to report for the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

